
	
		II
		Calendar No. 586
		110th CONGRESS
		2d Session
		S. 2160
		[Report No. 110–267]
		IN THE SENATE OF THE UNITED STATES
		
			October 15, 2007
			Mr. Akaka (for himself,
			 Mr. Brown, Ms.
			 Mikulski, Mr. Cardin, and
			 Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			February 28, 2008
			Reported by Mr. Akaka,
			 without amendment
		
		A BILL
		To amend title 38, United States Code, to establish a
		  pain care initiative in health care facilities of the Department of Veterans
		  Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Pain Care Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Acute and chronic
			 pain are prevalent conditions within the population of veterans.
			(2)Methods of modern
			 warfare, including the use of improvised explosive devices, produce substantial
			 numbers of battlefield casualties with significant damage to both the central
			 and peripheral nervous systems.
			(3)The successes of
			 military health care, both on and off the battlefield, result in high survival
			 rates of severely injured military personnel who will be afflicted with
			 significant pain disorders on either an acute or chronic basis.
			(4)Failure to treat
			 pain appropriately at the time of transition from receipt of care from the
			 Department of Defense to receipt of care from the Department of Veterans
			 Affairs contributes to the development of long-term chronic pain syndromes, in
			 some cases accompanied by long-term mental health and substance use
			 disorders.
			(5)Pain is a leading
			 cause of short-term and long-term disability among veterans.
			(6)The Department of
			 Veterans Affairs has implemented important pain care programs at some
			 facilities and in some areas, but comprehensive pain care is not consistently
			 provided on a uniform basis throughout the health care system of the Department
			 to all patients in need of such care.
			(7)Inconsistent and
			 ineffective pain care provided by the Department of Veterans Affairs leads to
			 pain-related impairments, occupational disability, and medical and mental
			 complications for veterans with acute and chronic pain, with long-term costs
			 for the health care and disability systems of the Department and for society at
			 large.
			(8)Research,
			 diagnosis, treatment, and management of acute and chronic pain for veterans
			 constitute health care priorities of the United States.
			3.Pain care
			 initiative in Department of Veterans Affairs health care facilities
			(a)RequirementSubchapter
			 II of chapter 17 of title 38, United States Code, is amended by adding at the
			 end the following new section:
				
					1720F.Pain
				care
						(a)In
				generalThe Secretary shall
				carry out at each health care facility of the Department an initiative on pain
				care.
						(b)ElementsThe initiative at each health care facility
				of the Department shall ensure that each individual receiving treatment in such
				health care facility receives the following:
							(1)An assessment for
				pain at the time of admission or initial treatment, and periodically
				thereafter, using a professionally recognized pain assessment tool or
				process.
							(2)Appropriate pain
				care consistent with recognized means for assessment, diagnosis, treatment, and
				management of acute and chronic pain, including when appropriate, access to
				specialty pain management
				services.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1720E the following
			 new item:
				
					
						1720F. Pain
				care.
					
					.
			(c)ImplementationThe
			 Secretary of Veterans Affairs shall ensure that the pain care initiatives
			 required by section 1720F of title 38, United States Code, as added by
			 subsection (a), are implemented at all health care facilities of the Department
			 of Veterans affairs by not later than—
				(1)January 1, 2008,
			 in the case of inpatient care; and
				(2)January 1, 2009,
			 in the case of outpatient care.
				4.Program on
			 research and training on pain in Department of Veterans Affairs
			(a)In
			 generalSubchapter II of
			 chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7330A.Program of
				research and training on acute and chronic pain
						(a)In
				generalThe Secretary shall carry out within the Medical and
				Prosthetic Research Service of the Veterans Health Administration a program of
				research and training on acute and chronic pain.
						(b)PurposesThe
				purposes of the program shall include the following:
							(1)To identify
				research priorities most relevant to the treatment of the types of acute and
				chronic pain suffered by veterans.
							(2)To promote,
				conduct, and coordinate research in accordance with such research
				priorities—
								(A)through the
				facilities and programs of the Department; and
								(B)in cooperation
				with other agencies, institutions, and organizations, including the Department
				of Defense.
								(3)To educate and
				train health care personnel of the Department with respect to the assessment,
				diagnosis, treatment, and management of acute and chronic pain.
							(c)Designation of
				centers(1)The Secretary shall
				designate an appropriate number of facilities of the Department as cooperative
				centers for research and education on pain. Each such center shall be
				designated with a focus on research and training on one or more of the
				following:
								(A)Acute pain.
								(B)Chronic pain.
								(C)A research priority identified under
				subsection (b)(1).
								(2)The Secretary shall designate at
				least one of the centers designated under paragraph (1) as a lead center for
				research on pain attributable to central and peripheral nervous system damage
				commonly associated with the battlefield injuries characteristic of modern
				warfare.
							(3)The Secretary shall designate one of
				the centers designated under paragraph (1) as the lead center for coordinating
				the pain care research activities of the centers designated under this
				subsection. The functions of such center shall be the following:
								(A)To review and evaluate periodically
				the research of the centers designated under this subsection and to ensure that
				such research is conducted in accordance with the research priorities
				identified pursuant to subsection (b)(1).
								(B)To collect and disseminate the results
				of the research of the centers designated under this subsection.
								(C)To develop and disseminate educational
				materials and products—
									(i)to enhance the assessment,
				diagnosis, treatment, and management of acute and chronic pain by the health
				care professionals and facilities of the Veterans Health Administration;
				and
									(ii)for veterans suffering from acute
				or chronic pain and their families.
									(d)Award of
				fundingCenters designated under subsection (c) may compete for
				the award of funding from amounts appropriated to the Department each fiscal
				year for medical and prosthetics research.
						(e)National
				oversightThe Under Secretary of Health shall designate an
				appropriate officer—
							(1)to oversee the
				operation of the centers designated under subsection (c); and
							(2)to review and
				evaluate periodically the performance of such
				centers.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 7330 the following
			 new item:
				
					
						7330A. Program of research and training on acute and chronic
				pain.
					
					.
			
	
		February 28, 2008
		Reported without amendment
	
